DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In view of the Preliminary Amendments set forth on 08/19/2019, a new action on the merits is set forth below, based on the claims as amended on 08/19/2019.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Publication No. JP 2017-029319, filed on 02/20/2017, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 08/19/2019 and 12/14/2020 were considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the term “on a surface of the inner layer” renders the claim indefinite, as it is unclear as what the inner layer is in reference to in terms of the .  It is also not clear as to the arrangement of the hard and inner layers is set forth.  Furthermore, the Drawings do not provide further information on such an arrangement.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the term to mean that a hard layer is formed on at least one surface of the inner layer.

In addition to the rejections set forth above, Claims 2-3 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Application Publication No. WO 2015/041159 (Abukawa).
In regards to Claims 1-3, Abukawa teaches a steel plate member (Lines 49-51) which may be a surface-treated steel plate such as a plated steel plate, such that the hot stamping steel sheet may be provided with a plating layer which contributes to improving corrosion resistance (Lines 2462-2472) – corresponding to a steel sheet having an inner layer and a hard layer on a surface of the inner layer (instant Claim 1), and has a composition as set forth in Table 1 that overlaps with the claimed ranges of instant Claim 2 and 3, corresponding to at least one of the hard layer and the inner layer comprising, by mass%, one or more of said components in the third column (instant Claim 3):
Component
Abukawa ’159 (Lines 95-427)
Instant Application (Claim 2)
Instant Application (Claim 3)
C
0.12-0.400%
0.1-0.6%
0.001-0.500%
Si
0.005-2.000%
0.01-3.00%
0.001-2.00%
Mn
1.00-3.00%
1.000-10.00%
-
P
0.03% or less
0.0200% or less
-
S
0.0100% or less
0.0200% or less
-

0.007% or less
0.0200% or less
-
O
0.007% or less
0.0200% or less
-
Fe
Balance
Balance
-
Al
0.005-0.100%
0.500% or less
0.001-0.500%
Cr
1.00-3.00%
2.000% or less
0.001-2.000%
Mo
0.50% or less
1.000% or less
0.001-1.000%
Ti
0.100% or less
0.500% or less
0.001-0.500%
B
0.0003%-0.0020%
0.0100% or less
0.0001-0.0100%
Nb
0.100% or less
0.500% or less
0.001-0.500%
V
0.100% or less
0.500% or less
0.001-0.100%
Cu
2.00% or less
0.500% or less
0.001-0.500%
W
-
0.100% or less
0.001%-0.100%
Ta
-
0.100% or less
0.001%-0.100%
Ni
2.00% or less
0.500% or less
0.001%-0.500%
Sn
-
0.050% or less
0.001-0.050%
Sb
-
0.050% or less
0.001-0.050%
As
-
0.050% or less
0.001-0.050%
Mg
-
0.050% or less
0.0001-0.0500%
Ca
0.03% (in total w/ REM)
0.050% or less
0.001-0.050%
Y
0.03% (in total w/ REM)
0.050% or less
0.001-0.050%
Zr
-
0.050% or less
0.001-0.050%

0.03% (in total w/ REM)
0.050% or less
0.001-0.050%
Ce
0.03% (in total w/ REM)
0.050% or less
0.001-0.050%


It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Abukawa teaches that it is possible to determine the structure from the hardness measurement of a micro-area such as the micro Vickers hardness measurement (Lines 617-618), and that by improving the hardenability, it becomes easy to obtain martensite in the structure of the hot stamped body (Lines 1447-1448).  Abukawa teaches that components such as B (Line 1442), Ni, Cu, and Mo (Lines 1781-1782) enhance the hardenability of the steel sheet.  Although Abukawa does not explicitly disclose the Vickers hardness of the steel sheet layers, the thickness of the hard layer, and a screw dislocation density of the inner layer as claimed, one of ordinary skill in the art would recognize, given that Abukawa is substantially similar in structure and composition as that of the instant invention and made from a substantially similar method, that the product of Abukawa would exhibit substantially similar properties, including Vickers hardness, as that of the instant application, including the Vickers hardnesses of the inner and hard layer as claimed, a thickness of the hard layer, and a screw dislocation density of the inner layer as claimed (instant Claim 1).
In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Abukawa teaches that a slab may be manufactured by continuous casting (Line 2527), wherein the temperature of slab heating is at a temperature of 1300 °C or lower (Lines 2541-42), wherein the finishing temperature is preferably 850 °C or higher and 1000 °C or lower (Lines 2577-92), wherein the unwinding temperature is 700 °C or lower (Lines 2606-7), cooling rate of 5-100 °C/s (Line 1926), wherein additional processes like pickling (Lines 2645-2658), rolling reduction of 30-90% (Lines 2663-79), and annealing from 550-850 °C (Line 2711).  
This is the same method used by applicants to produce the claimed product.  In particular, Applicant teaches that continuous casting or slab welding may be used, wherein a multilayer steel sheet is produced by the hot rolling of a temperature at 1100-1300 °C  (¶¶76-78), and the finish rolling is at 650-950 °C and the chemical components as claimed are preferred to make the ensure the hardness of the hard layer (¶80).  Applicant further teaches that the cooling rate is preferably 10-100 °C/s which prevents the formation of non-preferred phases (¶81), and that the coiling temperature is 700 °C or less to ensure strength of the hard layer (¶82), wherein pickling and cold rolling in a reduction between 20-80% is preferred (¶¶87-100).  The Applicant teaches that it is possible to produce a steel sheet with the parameters as claimed in instant Claim 1, according to the aforementioned method of production (¶101). 

Furthermore, given that Abukawa teaches that improving the hardenability results it the ease of obtaining martensite in the structure of the hot stamped body, it would have been obvious to one of ordinary skill in the art to have optimized the hardenability in order to in turn increase the ease of obtaining martensite in the hot stamped body, as Abukawa teaches that Martensite and bainite, especially martensite, are important for ensuring the strength of the hot stamped body (Lines 490-491).  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3 of U.S. Patent No. US 10,858,719 (Takeda).



Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. US 2016/0312326 (Drillet) teaches a cold-rolled and annealed steel sheet, the steel sheet having a microstructure consisting of, in surface proportion, martensite and/or lower bainite, said martensite comprising fresh martensite and/or self-tempered martensite, the sum of the surface proportions of martensite and lower bainite being comprised between 60 to 95%, 4 to 35% of low carbide containing bainite, 0 to 5% of ferrite, and less than 5% of retained austenite in island form (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI
Examiner
Art Unit 1784

/Daniel J. Schleis/Primary Examiner, Art Unit 1784